
	

113 HRES 31 IH: Recognizing the anniversary of the tragic earthquake in Haiti on January 12, 2010, honoring those who lost their lives, and expressing continued solidarity with the Haitian people.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Ms. Lee of California
			 (for herself, Ms. Bordallo,
			 Ms. Brown of Florida,
			 Mr. Capuano,
			 Ms. Clarke,
			 Mr. Ellison,
			 Ms. Wilson of Florida,
			 Mr. Deutch,
			 Mr. Van Hollen,
			 Mr. Meeks,
			 Ms. Jackson Lee,
			 Ms. Meng, Mr. McGovern, Mr.
			 Payne, and Ms. Norton)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the anniversary of the tragic
		  earthquake in Haiti on January 12, 2010, honoring those who lost their lives,
		  and expressing continued solidarity with the Haitian people.
	
	
		Whereas on January 12, 2010, a 7.0 magnitude earthquake
			 struck the country of Haiti;
		Whereas according to the United States Geological Survey
			 (USGS), the earthquake epicenter was located approximately 15 miles southwest
			 of the capital, Port-au-Prince;
		Whereas according to USGS, the earthquake was followed by
			 59 aftershocks of magnitude 4.5 or greater, the most severe measuring
			 6.0;
		Whereas according to the Government of Haiti, more than
			 316,000 people died as a result of the earthquake;
		Whereas according to the United Nations and the
			 International Organization for Migration, an estimated 3,000,000 people have
			 been directly affected by the disaster, nearly one-third of the country’s
			 population, and 1,300,000 people were displaced to settlements;
		Whereas casualty numbers and infrastructure damage,
			 including to roads, ports, hospitals, and residential dwellings, place the
			 earthquake as the worst cataclysm to hit Haiti in over two centuries and,
			 proportionally, one of the world’s worst natural disasters in modern
			 times;
		Whereas the Post Disaster Needs Assessment (PDNA)
			 conducted by the Government of Haiti, the United Nations, the World Bank, the
			 Inter-American Development Bank, and other experts estimates that damage and
			 economic losses totaled $7,800,000,000, approximately 120 percent of Haiti’s
			 gross domestic product in 2009;
		Whereas the PDNA estimates that $11,500,000,000 over three
			 years is required for Haiti’s reconstruction and to lay the groundwork for
			 long-term development;
		Whereas prior to the earthquake, more than 70 percent of
			 Haitians lived on less than $2 per day and Haiti ranked 158 out of 187
			 countries on the United Nations Human Development Index;
		Whereas prior to the earthquake, Haiti was still in the
			 process of recovering from a catastrophic series of hurricanes and tropical
			 storms, food shortages and rising commodity prices, and political instability,
			 but was showing encouraging signs of improvement;
		Whereas President Barack Obama vowed the “unwavering
			 support” of the United States and pledged a “swift, coordinated and aggressive
			 effort to save lives and support the recovery in Haiti”;
		Whereas Congress passed House Resolution 1021 on January
			 21, 2010, on a vote of 411 to 1, expressing its “deepest condolences and
			 sympathy for the horrific loss of life” and bipartisan “support for the
			 recovery and long-term reconstruction needs of Haiti”;
		Whereas the response to the tragedy from the global
			 community, and especially from the countries of the Western Hemisphere, has
			 been overwhelmingly positive;
		Whereas the initial emergency response of the men and
			 women of the United States Government, led by the United States Agency for
			 International Development and United States Southern Command, was swift and
			 resolute;
		Whereas individuals, businesses, and philanthropic
			 organizations across the United States and throughout the international
			 community responded in support of Haiti and its populace during this crisis,
			 sometimes in innovative ways such as fundraising through text messaging, which
			 some estimates reveal has raised more than $40,000,000;
		Whereas significant challenges still remain in Haiti as it
			 works to recover and rebuild;
		Whereas according to the International Organization for
			 Migration, approximately 360,000 people remain in spontaneous and organized
			 camps in Haiti and hundreds of thousands of Haiti’s poor continue to live in
			 precarious housing conditions that make them vulnerable to potential future
			 natural disasters;
		Whereas in 2012 alone, Haiti faced a long drought period
			 and 2 major tropical storms that destroyed 70 percent of agricultural crops in
			 Haiti, impacting the lives of nearly 2,000,000 people facing food
			 insecurity;
		Whereas a devastated agricultural sector has a ripple
			 effect throughout the Haitian economy and affects the most vulnerable,
			 particularly children and poor women and men;
		Whereas Haiti’s food insecurity results largely from
			 entrenched neglect of its agricultural sector, particularly smallholder farmers
			 who grow most of the Haitian food, and account for a large percentage of the
			 food insecure populations;
		Whereas according to numerous nongovernmental
			 organizations and United States contractors, the pace of reconstruction has
			 lagged significantly behind the original emergency relief phase;
		Whereas according to an independent United Nations panel
			 investigation, on October 19, 2010, an outbreak of cholera was detected in the
			 Lower Artibonite region, originating from a tributary near the Minustah camp at
			 Mirebelais, where the panel found that sanitation conditions “were not
			 sufficient to prevent fecal contamination of the Meye Tributary System of the
			 Artibonite River”;
		Whereas initial efforts to contain the epidemic were
			 disrupted by Hurricane Tomás and resulting widespread flooding, which led to
			 the spreading and entrenchment of the disease throughout the country;
		Whereas according to the Haitian Ministry of Public Health
			 and Population, as of December 12, 2012, more than 7,820 people have died from
			 cholera and more than 629,000 have been infected;
		Whereas according to the Pan American Health Organization
			 and the World Health Organization, cholera could spread to 118,000 people
			 within the next year, potentially causing over 1,400 deaths at the current case
			 fatality rate;
		Whereas the Governments of Haiti and the Dominican
			 Republic, jointly with the Pan American Health Organization, the United Nations
			 Children's Fund, and the United States Centers for Disease Control and
			 Prevention, have developed a 10-year plan to eliminate cholera from Hispaniola
			 through treatment, hygiene education, and the building of sustainable water and
			 sanitation infrastructure;
		Whereas the United Nations Secretary-General announced
			 that only approximately 10 percent of the funds needed to execute this plan
			 have been secured;
		Whereas throughout these crises, the people of Haiti
			 continue to demonstrate unwavering resilience, dignity, and courage;
		Whereas at the international donors conference “Towards a
			 New Future for Haiti” held on March 31, 2010, 59 donors pledged approximately
			 $5,600,000,000, including nearly $1,150,000,000 from the United States, to
			 support the Government of Haiti’s Action Plan for National Recovery and
			 Development;
		Whereas the United Nations Office of the Special Envoy for
			 Haiti estimates that of the recovery and development funds pledged for 2010
			 through 2012, approximately 53 percent has been disbursed; and
		Whereas Haiti requires the sustained assistance from the
			 United States and the international community in order to confront the ongoing
			 cholera epidemic and promote reconstruction and development: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)honors those who lost their lives due to
			 the tragic earthquake of January 12, 2010;
			(2)honors the
			 sacrifice of the men and women of the Government of Haiti, the United States
			 Government, the United Nations, and the international community in their
			 response to those affected by the calamity;
			(3)expresses
			 continued solidarity with the people of Haiti as they work to rebuild their
			 neighborhoods, livelihoods, and country;
			(4)reaffirms its
			 commitment to support Haiti, in partnership with the Government of Haiti and in
			 coordination with other donors, in long-term reconstruction;
			(5)supports the efforts of the Administration
			 to increase food security in Haiti through sustainable agriculture programs,
			 shore up housing initiatives for Haiti’s poor and vulnerable, prevent the
			 spread of cholera, treat persons who contract the disease, provide technical
			 assistance to the Haitian Ministry of Public Health, and improve longer-term
			 water, sanitation, and health systems;
			(6)urges the
			 President and the international community to—
				(A)continue to focus
			 assistance on building the capacity of Haiti’s public sector to sustainably
			 provide basic services to its people;
				(B)develop, improve,
			 and scale-up communications and participatory mechanisms to more substantially
			 involve Haitian civil society at all stages of the post-earthquake responses;
			 and
				(C)give priority to
			 programs that protect and involve vulnerable populations, including internally
			 displaced persons, children, women and girls, and persons with disabilities;
				(7)urges the
			 President to—
				(A)continue to make
			 available to United States agencies, nongovernmental organizations, private
			 volunteer organizations, regional institutions, and United Nations agencies the
			 resources necessary to confront the consequences of the natural disaster;
				(B)support the efforts of the United Nations
			 Secretary-General to secure the necessary resources required to fully execute
			 plans to eliminate cholera from the island of Hispaniola through enhanced
			 treatment and prevention efforts, and through the development of clean water
			 and sanitation infrastructure that is accessible to all Haitians;
				(C)continue to lead
			 humanitarian and development efforts with the Government of Haiti, the Haitian
			 Diaspora, and international actors who share in the goal of a better future for
			 Haiti;
				(D)maximize
			 responsible local and regional procurement;
				(E)establish improved
			 and transparent mechanisms for monitoring the implementation of United States
			 Government-funded aid programs; and
				(F)work with Haitian authorities and private
			 landowners to prevent the forced eviction of internally displaced person
			 communities and provide decent housing for the poorest and most vulnerable
			 Haitians; and
				(8)desires a clear understanding for what
			 would constitute success in the priority areas identified by the United States
			 Department of State.
			
